DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/15/2019 and 07/22/2020 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, line 4-5 recites the limitation “all uplink HARQ processes including a specific uplink HARQ process associated with the uplink data transmission”. It is not clear if “all uplink HARQ processes” referring to same uplink data transmission or different uplink data transmissions, making claim indefinite.
Claim 10, line 4-5 recites the limitation “all uplink HARQ processes including a specific uplink HARQ process associated with the uplink data transmission”. It is not clear if “all uplink HARQ processes” referring to same uplink data transmission or different uplink data transmissions, making claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (US20180263061, hereinafter ‘MOROGA’) in view of  Chendamarai Kannan et al. (US20130339721, with Priority of us-provisional-application US 62435604, hereinafter ‘KANNAN’).
Regarding claim 1, MOROGA teaches a method of operation of a network node for signaling Hybrid Automatic Repeat Request Acknowledgment, HARQ-ACK, feedback for an uplink data transmission sent from a wireless device to a radio network node (Fig. 6, Msg. 3 (PUSCH), in response HARG-ACK (MPDCCH) or MPDCCH of Msg. 4), the method comprising:
obtaining HARQ-ACK feedback for the uplink data transmission (Fig. 6, Para [0087-0088]: the UE transmits message 3 (Msg.3) by the PUSCH using uplink resources indicated by the RAR. When the eNB judges that the reception of message 3 );
encoding the obtained HARQ-ACK feedback on to a bit combination of a field in a downlink control channel (Para [0088-0089]: When the eNB judges that the reception of message 3 has failed, the eNB may transmit delivery acknowledgement information using DCI in the USS in the MPDCCH. (Alternately) Upon receiving message 3, the eNB transmits MPDCCH of Msg. 4) to the UE); and
transmitting the downlink control channel to the wireless device (Para [0088-0089]: The eNB may transmit delivery acknowledgement information using DCI in the USS in the MPDCCH. (Alternately) Upon receiving message 3, the eNB transmits MPDCCH of Msg. 4) to the UE).
MOROGA does not explicitly disclose encoding the obtained HARQ-ACK feedback on to an unused bit combination of a field in a downlink control channel.
In analogous art, KANNAN teaches encoding the obtained HARQ-ACK feedback on to an unused bit combination of a field in a downlink control channel (Para [0066]: DCI message provides an AUL enable/disable indication, an unused or undefined bit (or bits) in the DCI message may be configured to indicate updated control information from the access point to the access terminal related to one or more subsequent AUL transmissions from the access terminal. For example, the unused or 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KANNAN to the system of MOROGA in order to take the advantage of a method for deploying small cells with efficient transmission to improve signaling, incremental capacity growth and richer user experience without impacting performance on the legacy access terminals (KANNAN: para [0027, 0067]).

Regarding claim 2, the combination of MORAGA and KANNAN, specifically MOROGA teaches wherein the wireless device is configured to operate in a coverage enhancement mode (Para [0081] UE which employs coverage enhancement will be described with reference to FIG. 6).

Regarding claim 3, the combination of MORAGA and KANNAN, specifically MOROGA teaches wherein the wireless device is a bandwidth-reduced low-complexity user equipment device (Para [0085]: The eNB transmits DCI for the RAR to the UE at a predetermined timing, in a CSS (Common Search Space) for MTC terminals, the CSS is formed with one or more PRBs in a predetermined narrow band. See also Para [0010]).

claim 4, the combination of MORAGA and KANNAN, specifically MOROGA teaches wherein the field is a field in an uplink grant portion of the downlink control channel (Fig. 3B, Para [0062]: UL grant detected in a USS. (Fig. 6, Para [0088]) When the eNB judges that the reception of message 3 has failed, the eNB may transmit delivery acknowledgement information using DCI in the USS in the MPDCCH. When the UE receives a NACK as delivery acknowledgement information, the UE retransmits message 3 by the PUSCH, implying USS carrying UL grant with NACK).

Regarding claim 11, the combination of MORAGA and KANNAN, specifically MOROGA teaches wherein obtaining the HARQ-ACK feedback for the uplink data transmission comprises attempting to decode the uplink data transmission from the wireless device (Fig. 6, Para [0088]: When the eNB judges that the reception of message 3 has failed. (Para [0089]) (Or) Upon receiving message 3, the eNB transmits a contention resolution message (message 4) to the UE) and setting the HARQ-ACK feedback to either a positive ACK or a Negative Acknowledgment, NACK, based on an outcome of the attempting to decode the uplink data transmission (Para [0088-0089]: When the eNB judges that the reception of message 3 has failed, the eNB may transmit delivery acknowledgement information using DCI in the USS in the MPDCCH. When the UE receives a NACK as delivery acknowledgement information, as delivery acknowledgement information, the UE retransmits message 3 by the PUSCH.  (Or) Upon receiving message 3, the eNB transmits a contention resolution message (message 4) to the UE, the UE receives 

Regarding claim 12, the combination of MORAGA and KANNAN, specifically MOROGA teaches wherein the network node is a radio access node (Fig. 6. eNB, Para [0088-0089]: eNB judges that the reception of message 3 has failed, (or) eNB transmits a contention resolution message (message 4) to the UE).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (US20180263061, hereinafter ‘MOROGA’) in view of  Chendamarai Kannan et al. (US20130339721, with Priority of us-provisional-application US 62435604, hereinafter ‘KANNAN’) and with further in view of Loehr et al. (US20190081743, with priority of application EP 16164097.4 published EP3226456A1, hereinafter ‘LOEHR’).
Regarding claim 5, the combination of MORAGA and KANNAN do not explicitly disclose wherein the field is a Modulation and Coding Scheme, MCS, index field.
In an analogous art, LOEHR teaches wherein the field is a Modulation and Coding Scheme, MCS, index field (Para [0163]: Some of the existing fields or combinations thereof could be set to a predefined value in order to indicate the explicit acknowledgement. For example, a combination of field values in the DCI which indicates an incorrect command could be used to signal the new information (explicit acknowledgment). As an example the DCI could indicate a retransmission (same NDI  Para [0085-0087])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LOEHR to the system of MOROGA and KANNAN in order to take the advantage of a method for saving UE power consumption by sending a new signal for HARQ acknowledgement (LOEHR: para [0165]).

Regarding claim 6, the combination of MORAGA and KANNAN do not explicitly disclose wherein: a plurality of bit combinations for the MCS index field are unused for MCS indication for the wireless device; and the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for a specific uplink HARQ process associated with the uplink data transmission.
LOEHR teaches wherein: a plurality of bit combinations for the MCS index field are unused for MCS indication for the wireless device (Para [0163]: In particular, some of the existing fields or combinations thereof could be set to a predefined value in order to indicate the explicit acknowledgement. Example could be to indicate a new transmission (NDI toggled), but at the same time indicating no TB size ; and
the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for a specific uplink HARQ process associated with the uplink data transmission (Para [0161]: A new field values in DCI can indicate a positive acknowledgement for the corresponding process. (Para [0162-0163]) As an alternative to the introduction of a new field in the DCI, the downlink control information indicates the positive acknowledgement and/or buffer flushing command in a combination of values in fields that would be interpreted as an invalid or inconsistent assignment of an uplink transmission (implying combination of DCI fields indication an positive HARQ-ACK for a specific uplink HARQ process with the uplink data transmission. See also Para [0035] HARQ process to be used for an uplink transmission is given by the timing). A UE may recognize (interpret) this invalid combination as the positive acknowledgement. In particular, some of the existing fields or combinations thereof could be set to a predefined value in order to indicate the explicit acknowledgement. Example could be to indicate a new transmission (NDI toggled), but at the same time indicating no TB size (e.g., for the PUSCH the MCS index IMCS is set to a value like 29, 30 or 31 (reserved or unused MCS index field) for an initial transmission) (supported by EP3226456A1 Para [0085-0087])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LOEHR to the system of MOROGA and KANNAN in order to take the advantage of a method for LOEHR: para [0165]).

Regarding claim 7, the combination of MORAGA and KANNAN do not explicitly disclose wherein: a plurality of bit combinations for the MCS index field are unused for MCS indication for the wireless device; and the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for all uplink HARQ processes including a specific uplink HARQ process associated with the uplink data transmission.
LOEHR teaches wherein: a plurality of bit combinations for the MCS index field are unused for MCS indication for the wireless device; and the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for all uplink HARQ processes including a specific uplink HARQ process associated with the uplink data transmission (Para [0161]: A new field values in DCI can indicate a positive acknowledgement for the corresponding process. (Para [0162-0163]) As an alternative to the introduction of a new field in the DCI, the downlink control information indicates the positive acknowledgement and/or buffer flushing command in a combination of values in fields that would be interpreted as an invalid or inconsistent assignment of an uplink transmission (implying combination of DCI fields indication an positive HARQ-ACK for a specific uplink HARQ process with the uplink data transmission. See also Para [0035] HARQ process to be used for an uplink transmission is given by the timing). A UE may recognize (interpret) this invalid combination as the positive acknowledgement. In t to a predefined value in order to indicate the explicit acknowledgement. Example could be to indicate a new transmission (NDI toggled), but at the same time indicating no TB size (e.g., for the PUSCH the MCS index IMCS is set to a value like 29, 30 or 31 (reserved or unused MCS index field) for an initial transmission) (supported by EP3226456A1 Para [0085-0087]). Implying the combination of NDI bit and reserved or unused values of MCS, 29, 30 or 31, can provide positive HARQ-ACK for 3 different (all) HARQ process including a specific uplink HARQ process).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LOEHR to the system of MOROGA and KANNAN in order to take the advantage of a method for saving UE power consumption by sending a new signal for HARQ acknowledgement (LOEHR: para [0165]).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (US20180263061, hereinafter ‘MOROGA’) in view of  Chendamarai Kannan et al. (US20130339721, with Priority of us-provisional-application US 62435604, hereinafter ‘KANNAN’) and with further in view of Wong, Shin H. (US20180235003, hereinafter ‘WONG’).
Regarding claim 8, the combination of MORAGA and KANNAN do not explicitly disclose wherein the field is a resource block assignment field (although MORAGA discloses (Fig. 3B, Para [0062]) UL grant is detected first in a USS, an MTC terminal starts to perform repetitious transmission in the PUSCH NB resources indicated by the 
In an analogous art, WONG teaches wherein the field is a resource block assignment field (Fig. 10 S105, Para [0056]: An acknowledgment message in respect of the uplink message is transmitted using one or more acknowledgment resources (S105), the one or more acknowledgment resources being identified based on at least one of the uplink random access request, downlink allocation message (implying a resource block assignment field) and the downlink message).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WONG to the system of MOROGA and KANNAN in order to take the advantage of a method for MTC and LC-MTC devices in coverage enhancement mode using narrowband technique for reducing costs, complexity and power consumption (WONG: Para [0007-0008]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 9, MOROGA, KANNAN, LOEHR and WONG either alone or in combination fails to teach wherein: a plurality of bit combinations for the resource block assignment field are unused for resource block assignment for the wireless device; and the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for a specific uplink HARQ process associated with the uplink data transmission.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Eriksson et al. (US20130083740), describing methods and apparatus for modified PHICH
Yi, Yunjung (US20180295612), describing method and apparatus for configuring cellular internet-of-things in wireless communication system
Xiong et al. (US20180213379), describing machine type communication relaying
Basu Mallick Prateek et al. (EP3226456A1), describing asynchronous retransmission protocol
Wong Shin Horng et al. (WO2015114459A1), describing methods and apparatuses for UL transmission feedback for MTC UE
Chatterjee et al. (US20170303248), describing early termination of repeated transmissions for MTC
Yerramalli et al. (US20180227936), describing autonomous uplink transmission techniques using shared radio frequency spectrum
Papasakellariou et al. (US20160100422), describing system and method for improving spectral efficiency and coverage for user equipments
LG Electronics (R1-1702486) describing discussion on scheduling and HARQ feedback for NR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAH M RAHMAN/Examiner, Art Unit 2413